Citation Nr: 0822551	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-20 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU rating).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to March 
1961.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  In January 2006 and 
January 2008, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development and 
consideration of an extraschedular rating, respectively, and 
it again returns to the Board for appellate review.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in December 
2004.  A transcript of the hearing is associated with the 
claims file.

The Board observes that the original claim for a TDIU rating 
was denied in an April 2003 rating decision.  Thereafter, the 
veteran submitted a statement in July 2003, again indicating 
that his service-connected disabilities prevented him from 
working, and the claim was readjudicated in a January 2004 
rating decision.  The veteran then filed a notice of 
disagreement (NOD) in February 2004.  The NOD was timely with 
both the April 2003 and January 2004 rating decisions.  
Therefore, the Board determines that the April 2003 rating 
decision is the decision on appeal.  Cf. Jennings v. 
Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and 
subject to a motion to reopen only after the period for 
appeal has run, and any interim submissions before finality 
must be considered by the VA as part of the original claim).

The Board notes that the veteran's statement in his April 
2004 substantive appeal raised a claim of entitlement to 
service connection for vertigo.  This claim is, therefore, 
REFERRED to the RO for appropriate action. 




FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. The veteran is service-connected for bilateral hearing 
loss, currently rated as 30 percent disabling, and tinnitus, 
currently rated as 10 percent disabling.  These evaluations 
do not meet the schedular requirements for assignment of a 
total disability rating based on individual unemployability.

3. The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been 
met, and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board acknowledges that the veteran is 
competent to give evidence about what he has experienced; for 
example, he is competent to report that he experiences 
symptoms such as decreased hearing.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In its decision 
the Board has accepted as true the veteran's statements - to 
the extent they are competent - but greater weight is given 
to the medical evidence of record.

I. TDIU rating

The veteran contends that his service-connected bilateral 
hearing loss and tinnitus render him unemployable.  In this 
regard, he reports that he voluntarily quit his last position 
as a bank courier after he almost had an accident with an 
ambulance because he did not hear the siren.  Hence, he 
argues that his service-connected disabilities impact his 
ability to obtain and maintain substantially gainful 
employment so as to warrant a TDIU rating.    

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  For 
purposes of calculating the percentage requirements of one 60 
percent disability, or one 40 percent disability, the 
following disabilities will be considered one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.

The veteran is currently service-connected for bilateral 
hearing loss, evaluated as 30 percent disabling and tinnitus, 
evaluated as 10 percent disabling.  Thus, even with 
consideration of both disabilities affecting the same 
system-his hearing,-he does not meet the threshold criteria 
for a TDIU rating.  Consequently, the only basis upon which a 
TDIU rating may be granted is extraschedular.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
fail to meet the percentage standards as set forth in 38 
C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

As indicated in the introduction, the claim was remanded for 
submission to the Director, Compensation and Pension Service, 
for extraschedular consideration.  The Director issued a 
determination in February 2008.  Upon a review of the claims 
file, to include the medical opinions, the Director found 
that, although he agrees with the medical opinions that the 
veteran cannot work as a driver, the veteran may be gainfully 
employed in many other clerical jobs.  Accordingly, an 
extraschedular evaluation was deemed not warranted.  The 
Board agrees. 

The Board observes that there have been multiple medical 
opinions rendered with regard to the veteran's employability.  
In February 2003, a VA examiner opined that the veteran's 
hearing disabilities are as likely as not to cause functional 
impairment in performing his job as a bank courier.  The 
veteran reported that he last worked in 2002 as a courier at 
Brinks Services and that he left because he couldn't hear 
traffic.  He stated that he quit because of his impaired 
hearing and difficulty in localizing sounds.  He also stated 
that he almost crashed into an ambulance because of his 
hearing deficit, as he could not hear where the siren was 
coming from and did not see the ambulance until the last 
minute.  He reported that he completed 2 years of high 
school.

The same VA examiner then stated in August 2003 that the 
veteran's hearing loss and tinnitus, along with 
disequilibrium problems would significantly impair his 
ability to function both in an industrial physical work type 
of setting, including work as a motor vehicle driver, as well 
as a sedentary employment setting.  In stating so, he 
indicated that the veteran's hearing impairments would put 
him at risk of injury, reduce his response to urgent or 
emergent communications, and make communicating with 
coworkers difficult.  

Thereafter, in March 2004, another VA examiner opined that, 
with appropriate amplification, the veteran should be able to 
engage in gainful employment.  The Board observes that the 
record reflects that the veteran has been encumbered by 
dissatisfactory experiences with his hearing aids.  However, 
a third VA examiner opined, in May 2006, that the veteran's 
hearing disabilities, together with difficulty with balance, 
age, and anxiety, make him unemployable.  

However, the question is not whether the veteran may engage 
in a specific type of work, such as a bank courier or 
similar, but whether his service-connected disabilities 
preclude him from engaging in any type of employment to a 
substantial degree.  Thus, the opinions that the veteran 
cannot work as a bank courier, truck driver, or as someone 
who must respond to emergent situations are probative, but 
not dispositive of the claim.  Similarly, the August 2003 
opinion that the veteran's ability to work in a sedentary 
environment would be impaired is not dispositive because 
significant impairment does not equal inability, nor does it 
mean the impairment would prevent the work in a sedentary 
environment from being substantial and gainful.  Finally, the 
Board observes that, for the purposes of a TDIU rating 
eligibility determination, the impact of nonservice-connected 
factors, such as age, balance, anxiety, or ineffective 
hearing devices on the veteran's ability to obtain and 
maintain substantially gainful employment is not for 
consideration.  Nor, for that matter, is the difficulty the 
veteran has in achieving effective amplification.

The Board appreciates the interference with every day 
functioning that the veteran suffers due to his hearing 
disabilities.  However, although the veteran's hearing 
disabilities may limit the opportunities for work that are 
available to him, there is no medical evidence showing that 
such limitation is to the degree required for assignment of 
an extraschedular TDIU rating evaluation.  In fact, the 
current 30 percent rating for hearing loss and 10 percent 
rating for tinnitus contemplates average impairment in 
earning ability as a result of these conditions, and there is 
no evidence of anything out of the ordinary, or not average, 
in the veteran's situation.

Consequently, the Board determines that a preponderance of 
the evidence is against a finding that the veteran cannot 
obtain and maintain substantially gainful employment due 
solely to service-connected disabilities.  In other words, 
the Board concludes that, although the veteran has hearing 
disabilities that preclude him from working as a bank courier 
or truck driver, may affect his response to emergent 
situations, and may hinder his communications with coworkers, 
he does not have disability due to service-connected 
bilateral hearing loss and tinnitus that prevents him from 
being able to engage in any number of other work situations, 
substantially and gainfully.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  Van Hoose, 
4 Vet. App. at 363.  In this case, there is simply no 
evidence of unusual or exceptional circumstances to warrant 
an extra-schedular total disability rating based on the 
veteran's service-connected disorders.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to both a 
schedular and extraschedular TDIU rating, and his claim must 
be denied. 

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353, April 30, 2008); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must also be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claims for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the veteran was provided with a VCAA notification 
letter in February 2003, prior to the initial unfavorable AOJ 
decision issued in April 2003.  Additional VCAA letters were 
sent in July 2003 and January 2006.

In reviewing the claims file, the Board observes that the 
VCAA notice issued in July 2003 informed the veteran of the 
type of evidence necessary to establish a TDIU rating, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
However, only the January 2006 VCAA letter advised the 
veteran of how to establish entitlement to an extraschedular 
TDIU rating.  

Failure to provide pre-adjudicative notice of any element is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC and SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, subsequent 
to the January 2006 VCAA letter, the veteran's claim was 
readjudicated, most recently in a SSOC issued in March 2008.  


The Board also notes that, in Pelegrini, the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon the version 
of 38 C.F.R. § 3.159(b) then in force.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was removed from § 
3.159(b) by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353.  Thus, any pre-adjudicatory notice 
deficiency related to this element is harmless.  
Consequently, the Board finds that the veteran received all 
requisite VCAA notice, and had a meaningful opportunity to 
respond and participate in the development of the claim.

The Board also observes that the Court's holding in the 
consolidated appeal of Dingess/Hartman v. Nicholson is also 
relevant to TDIU claims in that VCAA notice requirements 
apply to the evidence considered in determinations of an 
effective date once entitlement to a benefit has been 
established.  See 19 Vet. App. 473 (2006).  Here, the post-
adjudicatory January 2006 VCAA notice advised the veteran of 
how to substantiate an effective date for a disability 
rating.  Although this notice was untimely, the Board finds 
no prejudice to the veteran in proceeding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board herein 
concludes that the preponderance of the evidence is against 
the veteran's TDIU claim, any question as to the assignment 
of an effective date is rendered moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA medical records, and 
the reports of February 2003, August 2003, March 2004, and 
May 2006 VA examinations were reviewed by both the AOJ and 
the Board in connection with adjudication of his claim.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board issuing a 
decision at this time.


ORDER

A TDIU rating is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


